—In a child *399custody proceeding pursuant to Family Court Act article 6, the petitioner mother appeals from so much of an order of the Family Court, Orange County (McGuirk, J.), entered May 1, 1997, as, upon her motion to resettle an order of the same court dated February 18, 1997, which was based upon the parties’ stipulation of settlement, resettled the prior order so as to award the respondent father a period of visitation in the month of January as an alternative to his period of visitation in the month of December.
Ordered that the order is affirmed insofar as appealed from, with costs.
The record indicates that the order entered May 1, 1997, conforms to the parties’ stipulation entered into in open court on January 8, 1997. Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.